Opinion by
Keefe, J.
It was stipulated that the merchandise is similar,in all material respects to that passed upon in Abstracts 36724 and 38185, which records were incorporated herein. In accordance therewith it was held that the collector should compute the duty upon the basis of the dutiable value obtained by multiplying the appraised unit of value, plus packing when not included, by the net weight of the cheese as shown by the weigher, less l ounce per loaf for taro of paper or foil covering or both. The protest was sustained to this extent.